USCA11 Case: 17-14101       Date Filed: 11/30/2020     Page: 1 of 7



                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-14101
                          ________________________

     D.C. Docket Nos. 3:16-cv-00823-HES-JBT; 3:02-cr-00058-HES-JBT-1



ELLIOT KEITH ANDERSON,

                                                               Petitioner – Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                              Respondent – Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                              (November 30, 2020)

Before MARTIN, LUCK, and BRASHER, Circuit Judges.

MARTIN, Circuit Judge:

      Elliot Keith Anderson appeals from a final district court order denying his

28 U.S.C. § 2255 motion. He was sentenced in 2003 under the terms of the Armed
          USCA11 Case: 17-14101       Date Filed: 11/30/2020   Page: 2 of 7



Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), resulting in a lengthier term

of imprisonment and supervised release. The sentencing court determined that Mr.

Anderson had three convictions that qualified him for the longer ACCA sentence.

In this § 2255 motion, Mr. Anderson argues that the application of the ACCA in

arriving at his sentence was unlawful in light of the Supreme Court’s invalidation

of the residual clause in Johnson v. United States, 576 U.S. 591, 135 S. Ct. 2551

(2015). He argues that the sentencing court relied on the now-invalid residual

clause in determining that he had three qualifying predicate offenses.

      After careful consideration, and with the benefit of oral argument, we vacate

and remand to the District Court for further consideration of the § 2255 motion in

light of this circuit’s decisions in Beeman v. United States, 871 F.3d 1215 (11th

Cir. 2017), and Tribue v. United States, 929 F.3d 1326 (11th Cir. 2019).

                                          I.

      Mr. Anderson was charged in 2002 with being a felon in possession of a

firearm. The indictment listed three prior Florida convictions for aggravated

battery, strong arm robbery, and battery on commitment facility staff. Citing those

three prior convictions, the government filed a notice of intent to seek a longer

sentence under the ACCA. A jury convicted Mr. Anderson of being a felon in

possession of a firearm. Thus, in 2003, Mr. Anderson was given a longer sentence




                                          2
          USCA11 Case: 17-14101       Date Filed: 11/30/2020    Page: 3 of 7



under the ACCA. He was sentenced to 210 months’ imprisonment and 5 years’

supervised release.

      After filing a § 2255 motion in 2005 on issues not relevant to this appeal,

Mr. Anderson received leave from a panel of this Court to file a second or

successive § 2255 motion based on the new substantive rule announced in Johnson,

576 U.S. at 597, 135 S. Ct. at 2557. In this second § 2255 motion, Mr. Anderson

argued that, after Johnson’s invalidation of the ACCA’s residual clause, he no

longer had the three violent felonies required for an enhanced sentence under the

ACCA. Specifically, he argued that the battery-on-commitment-facility-staff

conviction was no longer a qualifying predicate offense. He also asserted his

disagreement with circuit precedent as to the two other violent felonies identified

in the indictment, robbery and aggravated battery.

      The government did not argue below that the battery-on-commitment-

facility-staff conviction qualifies as an ACCA predicate. Instead, the government

argued that a different offense not identified in the indictment could serve as the

third violent felony: Mr. Anderson’s juvenile delinquency for aggravated assault.

      In denying the § 2255 motion, the District Court found that Mr. Anderson

had three qualifying ACCA violent felonies: the robbery and aggravated battery

convictions and juvenile delinquency for aggravated assault. In keeping with the




                                          3
          USCA11 Case: 17-14101       Date Filed: 11/30/2020   Page: 4 of 7



government’s approach, the court did not address whether the battery-on-

commitment-facility-staff conviction qualified.

      Mr. Anderson appealed. The District Court granted a certificate of

appealability, recognizing that the juvenile delinquency it relied on may no longer

be a valid ACCA predicate due to the Supreme Court’s ruling in Descamps v.

United States, 570 U.S. 254, 133 S. Ct. 2276 (2013), which was decided after it

had imposed sentence on Mr. Anderson.

                                         II.

      In a proceeding on a § 2255 motion, this Court reviews the district court’s

factual findings for clear error and the legal issues de novo, see Lynn v. United

States, 365 F.3d 1225, 1232 (11th Cir. 2004) (per curiam), including the legal

question of whether a conviction constitutes an ACCA violent felony, see United

States v. Braun, 801 F.3d 1301, 1303 (11th Cir. 2015).

                                         III.

      The ACCA requires a 15-year mandatory minimum sentence for defendants

convicted under § 922(g) who have three prior convictions for a violent felony or

serious drug offense or both. 18 U.S.C. § 924(e)(l). A “violent felony” is:

      any crime punishable by imprisonment for a term exceeding one
      year, or any act of juvenile delinquency involving the use or
      carrying of a firearm, knife, or destructive device that would be
      punishable by imprisonment for such term if committed by an
      adult, that—

                                          4
          USCA11 Case: 17-14101          Date Filed: 11/30/2020    Page: 5 of 7



             (i)      has as an element the use, attempted use, or
                      threatened use of physical force against the person
                      of another; or

             (ii)     is burglary, arson, or extortion, involves use of
                      explosives, or otherwise involves conduct that
                      presents a serious potential risk of physical injury to
                      another.

Id. § 924(e)(2)(B).

      “[T]he term ‘conviction’ includes a finding that a person has committed an

act of juvenile delinquency involving a violent felony.” Id. § 924(e)(2)(C). The

first prong of the violent felony definition is sometimes referred to as the “elements

clause,” while the second prong contains both the “enumerated crimes” clause (“is

burglary, arson, or extortion, involves use of explosives”) and what is commonly

called the “residual clause” (“or otherwise involves conduct that presents a serious

potential risk of physical injury to another”). United States v. Owens, 672 F.3d

966, 968 (11th Cir. 2012).

       The Supreme Court held in Johnson that the residual clause was

unconstitutionally vague. 576 U.S. at 597, 135 S. Ct. at 2557. In Welch v. United

States, 578 U.S. ___, 136 S. Ct. 1257 (2016), the Supreme Court made this

substantive rule retroactively applicable to cases on collateral review. Id. at 1268.

      A year later, this circuit ruled that “[o]nly if the movant would not have been

sentenced as an armed career criminal absent the existence of the residual clause is

there a Johnson violation.” Beeman, 871 F.3d at 1221. “[L]ike any other § 2255
                                             5
           USCA11 Case: 17-14101       Date Filed: 11/30/2020   Page: 6 of 7



movant, a Johnson § 2255 claimant must prove his claim.” Id. In order to carry

this burden, the “movant must prove two things: (1) that ‘the sentencing court

relied solely on the residual clause, as opposed to also or solely relying on either

the enumerated offenses clause or elements clause,’ and (2) that ‘there were not at

least three other prior convictions that could have qualified under either of those

two clauses as a violent felony, or as a serious drug offense.’” Tribue, 929 F.3d at

1331.

        Beyond this, as to the first requirement, Beeman instructs that the inquiry

must focus not on whether the prior convictions would qualify as ACCA predicates

today, but rather whether, as a matter of “historical fact,” the movant was

“sentenced solely per the residual clause.” Beeman, 871 F.3d at 1224 n.5. The

movant carries the burden of showing that it was “more likely than not” that the

sentencing court actually relied on the now-invalidated residual clause. Id. at

1221–22.

        Here, the District Court decided Mr. Anderson’s § 2255 motion without the

benefit of this Court’s decision in Beeman, 871 F.3d at 1221–22, and Tribue, 929

F.3d at 1332 (holding that the government does not waive reliance on use of

convictions outside of those identified in the presentence investigation report as

ACCA predicates). Thus we remand this case so that the District Court may do the

Beeman and Tribue analyses in the first instance. See United States v. Pickett, 916

                                           6
          USCA11 Case: 17-14101         Date Filed: 11/30/2020    Page: 7 of 7



F.3d 960, 967 (11th Cir. 2019) (remanding in light of Beeman); Schumann v.

Collier Anesthesia, P.A., 803 F.3d 1199, 1203 (11th Cir. 2015) (remanding after

this Court adopted a new legal test “[t]o allow the district court to apply this test in

the first instance and, if the district court desires, to give the parties an opportunity

to further develop the record to address the components of the test”). Because we

remand the case to the judge who sentenced Mr. Anderson, the District Court is in

a better position to evaluate what likely happened at the sentencing in 2003.

      We vacate and remand for further proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                            7